Title: From Benjamin Franklin to Edward and Jane Mecom, 30 November 1752
From: Franklin, Benjamin
To: Mecom, Edward,Mecom, Jane


Dear Brother and Sister,
Philadelphia, November 30, 1752
I congratulate you on the news of Benny’s arrival, for whom I had been some time in pain.
That you may know the whole state of his mind and his affairs, and by that means be better able to advise him, I send you all the letters I have received from or concerning him. I fear I have been too forward in cracking the shell, and producing the chick to the air before its time.
We are at present all well, thanks to God, and hope you and yours are so. I am Your affectionate brother,
B Franklin
P.S. In my opinion, if Benny can but be prevailed on to behave steadily, he may make his fortune there. And without some share of steadiness and perseverance, he can succeed no where. Please to return me the letters.
